, Case 3:19-sw-00099-DJN Document5 Filed 03/20/19 Page 1 of 3 PagelD# 23

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

 

 

 

UNITED STATES DISTRICT COURT I
for the
Eastern District of Virginia MAR 2 0 209

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

See Attachment A

Case No. File Under Seal

4 \ASWAA

Ne Nee Nee See ee ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Virginia
(identify the person or describe the property to be searched and give its location):

 

See Attachment A, incorporated herein by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated herein by reference

YOU ARE COMMANDED to execute this warrant on or before Mo4 a 7 20! 7 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

’ (United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of _ /
{si f_
Date and time issued: M >A~ (J, Fol q | David J. Novak
( f w United States Maqistbteauaice
City and state: Richmond, Virginia David J. Novak, United States Magistrate Judge

 

 

Printed name and title
“Case 3:19-sw-00099-DJN Document 5 Filed 03/20/19 Page 2 of 3 PagelD# 24

 

 

 

       

 

 

t : A
F xeageprprn ern 1a REE Soma
i TRLGS Tose 2). asd
; BY OMA
2 S
i
‘ es . - . i
- PTR 4 : . 4
Qs yo ‘ & green is
' Toy a ,
te _,
4
“A
,
.
a
SDI ners

Wat a fe
veh :* “F

 

»

=
Case 3:19-sw-00099-DJN Document5 Filed 03/20/19 Page 3 of 3 PagelD# 25

&

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:
File Under Seal

 

Date and time warrant executed:

Gro 3/4 /] 4

 

Copy of warrant and inventory left with:

SA Kyle Temp le Use

 

Inventory made in the presence of :

SA Terome Ande otprnk lisSS

 

Inventory of the property taken and name of any person(s) seized:

Dell Laspiron One O20 Desk hor Lleck + on sla Model ANAS

Tashiha Laptsp ymodel Satellite $28 35)7 81

 

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: $ / Wy |

Yo Az

“Executing officer's signature

Kyle Tenple Spee rl yen

Prinfed name and title

 

 
